Exhibit 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into and
effective as of June 6, 2019 by and among BOOT BARN, INC., a Delaware
corporation (“Borrower”), the other Credit Parties party hereto, GOLUB CAPITAL
MARKETS LLC, as Administrative Agent, and the Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Credit Parties from time to time party thereto,
Administrative Agent and the Lenders from time to time party thereto, have
entered into that certain Credit Agreement dated as of June 29, 2015 (as amended
by that certain First Amendment to Credit Agreement and Collateral Agreement
dated as of May 26, 2017, that certain Second Amendment to Credit Agreement
dated as of February 19, 2019 and as further amended, restated, supplemented or
otherwise modified prior to the effectiveness of this Amendment, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended by this Amendment
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Lenders amend the Existing
Credit Agreement in certain respects as more fully set forth herein; and

 

WHEREAS, the Administrative Agent and the Lenders are willing to accommodate
such requests subject to the terms, conditions and other provisions hereof.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

Amendments to Existing Credit Agreement.  Effective as of the Third Amendment
Effective Date (as defined herein), in reliance upon the representations and
warranties of the Credit Parties set forth in this Amendment, the Existing
Credit Agreement is hereby amended as follows:

 

The defined term “Anti-Corruption Laws” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as
amended, and all other applicable laws and regulations or ordinances concerning
or relating to bribery, money laundering or corruption in any jurisdiction in
which any Credit Party or any of its Subsidiaries or Affiliates is located or is
doing business.”

 

The defined term “Sanctioned Person” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority with jurisdiction over any Credit Party or any of their
respective Subsidiaries or Affiliates, (b) a Person or legal entity that is a
target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons

 

1

--------------------------------------------------------------------------------



 

described in clauses (a) through (c) above.”

 

The defined term “Sanctions” set forth in Section 1.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

““Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any Credit Party or any of their
respective Subsidiaries or Affiliates.

 

The defined term “Term Loan Maturity Date” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

““Term Loan Maturity Date” means (a) for the Initial Term Loan, June 29, 2023
and (b) for any Incremental Term Loans, the final maturity date specified in the
applicable Lender Joinder Agreement.”

 

Section 1.1 of the Existing Credit Agreement is hereby further amended by adding
thereto the following defined terms in proper alphabetical order:

 

““Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates
is located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.”

 

““FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.”

 

““Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.”

 

““Third Amendment Effective Date” means June 6, 2019.”

 

Article I of the Existing Credit Agreement shall is hereby amended by adding the
following new Section 1.11 at the end thereof as follows:

 

“SECTION 1.11 Divisions; Series.  For all purposes under the Loan Documents, if,
in connection with any division or plan of division with respect to a limited
liability company under Delaware law (or any comparable event under a different
jurisdiction’s laws) or an allocation of assets to a series of a limited
liability company under Delaware law (or any comparable event under a different
jurisdiction’s laws), (a) any asset, right obligation or liability of any Person
becomes the asset, right obligation or liability of a different Person, then
such transaction shall constitute a “transfer” (as used in the definition of
“Asset Disposition” contained herein) from the original Person to the subsequent
Person, and (b) any new Person comes into existence, such new Person shall be
deemed to have been organized by the holders of its Equity Interests on the
first date of its existence; provided, however, that any Asset Disposition,
permitted pursuant

 

2

--------------------------------------------------------------------------------



 

to Sections 8.13, 9.4 and 9.5 shall also be permitted as a result of (x) a
division of an LLC or (y) an allocation of assets to a series of a limited
liability company, each as referred to in Section 1.11, to the extent such Asset
Disposition is otherwise permitted pursuant to such Sections.

 

Section 4.4(b)(ix) of the Existing Credit Agreement shall be amended and
restated in its entirety to read as follows:

 

“(ix)                        Prepayment Premium.  In the event that, prior to
the twelve month anniversary of the Third Amendment Effective Date, the Borrower
(x) prepays, refinances, substitutes or replaces all or any portion of the Term
Loans pursuant to a Refinancing Transaction (including, for avoidance of doubt,
any mandatory prepayment that constitutes a Refinancing Transaction) or
(y) effects any amendment, amendment and restatement or other modification of
this Agreement resulting in a Refinancing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Lender, (I) in the case of clause (x), a prepayment premium of one percent
(1.00%) of the aggregate principal amount of the Term Loans so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to one percent (1.00%) of the aggregate principal amount of the applicable
Term Loans outstanding immediately prior to such amendment that are subject to
such Refinancing Transaction.  If, prior to the twelve month anniversary of the
Third Amendment Effective Date, any Non-Consenting Lender is replaced pursuant
to Section 5.12(b) in connection with any amendment, amendment and restatement
or other modification of this Agreement resulting in a Refinancing Transaction,
such Non-Consenting Lender (and not any Person who replaces such Lender pursuant
to Section 5.12(b)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence.  Such amounts shall be due and payable on
the date of effectiveness of such Refinancing Transaction.  On and after the
twelve month anniversary of the Third Amendment Effective Date, no premiums
shall be payable pursuant to this Section 4.4(b)(ix) in connection with any
Refinancing Transaction other than LIBOR Rate funding breakage costs as required
under the terms of this Agreement.”

 

Article V of the Existing Credit Agreement shall is hereby amended by adding the
following new Section 5.16 at the end thereof as follows:

 

“SECTION 5.16        Effect of Benchmark Transition Event.

 

(a)  Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, Administrative Agent and Borrower
may amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Administrative
Agent has provided notice to all Lenders of such proposed amendment so long as
Administrative Agent has not received, by such time, written notice of objection
to such amendment from the Required Lenders. No replacement of the LIBOR Rate
with a Benchmark Replacement pursuant to this Section 5.16 will occur prior to
the applicable Benchmark Transition Start Date.

 

(b) Benchmark Replacement Conforming Changes. In connection with a Benchmark
Replacement, Administrative Agent shall have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any Benchmark Replacement
Conforming Changes will become effective without any further action or the
consent of any other party to this Agreement.

 

(c) Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Borrower and Lenders of (i) any occurrence of a Benchmark
Transition Event or

 

3

--------------------------------------------------------------------------------



 

an Early Opt-in Election, as applicable, and its related Benchmark Replacement
Date and Benchmark Transition Start Date, (ii) the implementation of any
Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Administrative Agent or Lenders pursuant to this Section 5.16, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 5.16.

 

(d) Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may, upon notice to
Administrative Agent not less than twenty-four (24) hours prior to the date that
such LIBOR Rate Loan is to be made or converted or continued, revoke any request
for a borrowing of a LIBOR Rate Loan or, conversion to or continuation of a
LIBOR Rate Loan to be made, converted or continued during any Benchmark
Unavailability Period, provided, that, in the event that Borrower does not
revoke such request or does not revoke such request in the time or manner
required, any such request shall be deemed to be a request for a borrowing of,
or conversion to, a Base Rate Loan. During any Benchmark Unavailability Period,
the component of Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.

 

(e) Certain Defined Terms. As used in this Section 5.16:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by Administrative Agent and Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided, that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational amendments to any Loan
Document (including amendments to the definition of “Base Rate,” the definition
of “Interest Period,” timing and frequency of determining rates and making
payments of interest and other administrative matters) that Administrative Agent
determines are appropriate or desirable to reflect the use of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in

 

4

--------------------------------------------------------------------------------



 

accordance with its practices and procedures.

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

 

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that is providing the LIBOR Rate;

 

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

 

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is less than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by Administrative Agent by notice to Borrower and Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate,
the period (a) beginning at the time that such Benchmark Replacement Date has
occurred if, at such time, no Benchmark Replacement has replaced the LIBOR Rate
for all purposes hereunder in accordance with Section 5.16 and (b) ending at the
time that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to this Section 5.16.

 

“Early Opt-in Election” means the election by Administrative Agent, at its
option, to seek an amendment to this Agreement to use a new benchmark interest
rate to replace the LIBOR Rate

 

5

--------------------------------------------------------------------------------



 

based on a determination by Administrative Agent that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include terms
similar to the terms of this Section 5.16 are being executed or amended, as
applicable, to use a new benchmark interest rate to replace the LIBOR Rate or
such other events or conditions as Administrative Agent may determine.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”

 

Section 7.20 of the Existing Credit Agreement shall be amended and restated in
its entirety to read as follows:

 

“SECTION 7.20  OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws.  No Credit Party or any of its Subsidiaries is in violation of any
Sanctions.  No Credit Party nor any of its Subsidiaries nor, to the knowledge of
such Credit Party, any director, officer, employee, agent or Affiliate of such
Credit Party or such Subsidiary (a) is a Sanctioned Person or a Sanctioned
Entity, (b) has any assets located in Sanctioned Entities, or (c) derives
revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  Each of the Credit Parties and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.  Each of the Credit Parties and its Subsidiaries, and to the knowledge of
each such Credit Party, each director, officer, employee, agent and Affiliate of
each such Credit Party and each such Subsidiary, is in compliance (i) with all
Sanctions, and (ii) in all material respects, with all Anti-Corruption Laws,
Anti-Money Laundering Laws and state laws relating to “know your customer”.  No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Bank Product Provider,
Lender or other Person party to the Loan Documents or any agreement entered into
in connection with Bank Products).”

 

Article VII of the Existing Credit Agreement shall is hereby amended by adding
the following new Section 7.27 at the end thereof as follows:

 

“SECTION 7.27  Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot
Act”).

 

Section 8.13(a) of the Existing Credit Agreement shall be amended by adding the
following after the reference to “Promptly after the creation or acquisition of
any Domestic Subsidiary (other than an Excluded Subsidiary)”:

 

“or after the division of any Subsidiary that is a Delaware limited liability
company in accordance with the terms of this Agreement”

 

6

--------------------------------------------------------------------------------



 

Section 8.15 of the Existing Credit Agreement shall be amended and restated in
its entirety to read as follows:

 

“SECTION 8.15  OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws.  Each Credit Party will, and will cause each of its Subsidiaries to comply
(i) with all applicable Sanctions, and (ii) in all material respects, with all
applicable Anti-Corruption Laws and Anti-Money Laundering Laws.  Each of the
Credit Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Credit Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.”

 

Section 9.13(a) of the Existing Credit Agreement shall be amended and restated
in its entirety to read as follows:

 

“(a)                           Consolidated Total Net Leverage Ratio.  As of the
last day of any four Fiscal Quarter period, permit the Consolidated Total Net
Leverage Ratio as of such date to be greater than 4.00:1.00”

 

The lead-in paragraph to Section 9.4 of the Existing Credit Agreement shall be
amended and restated in its entirety to read as follows:

 

“SECTION 9.4  Fundamental Changes.  Merge, consolidate or enter into any similar
combination with, or subject to Section 1.11, permit a division of any limited
liability company, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person (and any division of a limited liability company will be
deemed to be an Asset Disposition for purposes of this Section 9.4 and
Section 9.5) or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution) except:”

 

Section 12.18 of the Existing Credit Agreement shall be amended and restated in
its entirety to read as follows:

 

“SECTION 12.18  Patriot Act; Due Diligence.  The Administrative Agent and each
Lender that is subject to the requirements of the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.  In addition, Administrative Agent and each
Lender shall have the right to periodically conduct due diligence on all Credit
Parties, their senior management and key principals and legal and beneficial
owners.  Each Credit Party agrees to cooperate in respect of the conduct of such
due diligence.”

 

Schedule 1.1(b) shall be amended and restated in its entirety with the new
Schedule 1.1(b) attached to this Amendment as Exhibit A.

 

[Reserved].

 

Conditions Precedent.  The effectiveness of this Amendment is subject to the
following conditions precedent:

 

the execution and delivery of this Amendment by the Credit Parties,
Administrative Agent and the Lenders;

 

7

--------------------------------------------------------------------------------



 

the delivery to Administrative Agent each of the documents listed on the closing
checklist attached hereto as Exhibit B, in each case, in form reasonably
satisfactory to Administrative Agent;

 

the representations and warranties contained in Section 5 hereof shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) except to the extent such representations and
warranties are made on and as of a specified date (and not required to be remade
on the Third Amendment Effective Date), in which case such representations and
warranties shall continue on the Third Amendment Effective Date to be true and
correct in all material respects as of the specified date (without duplication
of any materiality qualifier contained therein);

 

the Borrower shall have paid to Administrative Agent, (i) for the ratable
benefit of the Lenders executing this Amendment, a fully earned, non-refundable
closing fee in the amount of 0.50% of each such Lender’s ratable share of the
aggregate principal amount of the outstanding Loans as of the date hereof
without giving effect to any Assignment and Assumption on the date hereof and
(ii) any other fees owed to Administrative Agent or Lenders pursuant to the
Credit Agreement or any other Loan Document required in connection with this
Amendment;

 

the Borrower shall make and the Administrative Agent shall have received, for
the benefit of the Lenders, a voluntary prepayment of the Term Loans in an
amount not less than $65,000,000; and

 

no Default or Event of Default shall have occurred and be continuing or would
result immediately after giving effect to this Amendment on the Third Amendment
Effective Date.

 

The “Third Amendment Effective Date” shall mean the first date on which all of
the conditions set forth in this Section 4 have been satisfied.

 

Representations and Warranties.   Each Credit Party hereby represents and
warrants to Administrative Agent and each Lender as follows:

 

after giving effect to the transactions contemplated herein, each of the
representations and warranties of the Credit Parties contained in the Loan
Documents are true and correct as of the date hereof in all material respects
(or true and correct in all respects if such representation or warranty already
contains any materiality qualifier), except to the extent that any such
representation or warranty expressly relates to an earlier date;

 

Each Credit Party has right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment;

 

This Amendment been duly executed and delivered by the duly authorized officers
of each Credit Party, and upon execution will constitute the legal, valid and
binding obligation of each Credit Party, enforceable against such Credit Party
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies;

 

The execution, delivery and performance of this Amendment on the Third Amendment
Effective Date (i) do not violate the terms of such Credit Party’s by-laws,
operating agreement articles or certificate of incorporation or formation or
other documents relating to such Credit Party’s formation, (ii) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (iii) conflict with, result in a breach of or constitute a default

 

8

--------------------------------------------------------------------------------



 

under any Material Contract to which such Credit Party is a party or by which
any of its properties may be bound or any Governmental Approval relating to such
Credit Party, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Credit Party other than Permitted Liens, or
(v) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment other than consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and

 

no Default or Event of Default exists or would result immediately after giving
effect to this Amendment.

 

No Waiver.  Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents (except as specifically provided for herein) or
constitute a course of conduct or dealing among the parties.  Except as
expressly stated herein, Administrative Agent and Lenders reserve all rights,
privileges and remedies under the Loan Documents.  Except as amended or modified
hereby, the Credit Agreement and other Loan Documents remain unmodified and in
full force and effect.  All references in the Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended or
modified hereby.

 

Severability.  If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

 

Headings.  Headings and captions used in this Amendment (including the Exhibits,
Schedules and Annexes hereto, if any) are included for convenience of reference
only and shall not be given any substantive effect.

 

GOVERNING LAW; WAIVER OF SERVICE OF PROCESS; SUBMISSION TO JURISDICTION.  This
Amendment  and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Amendment and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 12.1 of the Credit Agreement.  Nothing in this Amendment will
affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Amendment in any court referred
to in Section 12.5(b) of the Credit Agreement.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

JURY WAIVER.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).

 

Counterparts.  This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together

 

9

--------------------------------------------------------------------------------



 

shall constitute a single contract. This Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby. 
Each of the Credit Parties hereby consents to this Amendment and acknowledges
that each of the Loan Documents remains in full force and effect and is hereby
ratified and reaffirmed.  The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or Lenders
(except as expressly provided for herein), constitute a waiver of any provision
of any of the Loan Documents (except as expressly provided for herein) or serve
to effect a novation of the Obligations.

 

[The remainder of the page intentionally is left blank; signature page follows.]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

CREDIT PARTIES:

 

 

 

 

 

BOOT BARN, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

BOOT BARN HOLDINGS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

SHEPLERS HOLDING CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

 

 

SHEPLERS, INC.,

 

a Kansas corporation

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

Chief Financial Officer and Secretary

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

GOLUB CAPITAL MARKETS LLC, as Administrative Agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 16(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 17(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 38(M), LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 21(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

GOLUB CAPITAL PARTNERS CLO 24(M)-R, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 28(M), LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL PARTNERS CLO 30(M), LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GCIC SENIOR LOAN FUND II LLC, as a Lender

 

 

 

By: GCIC Senior Loan Fund LLC, its sole Member

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL BDC HOLDINGS LLC, as a Lender

 

 

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

GOLUB CAPITAL BDC FUNDING LLC, as a Lender

 

 

 

By: GC Advisors LLC, as agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

 

 

GCPF LOAN FUNDING B, LTD., as a Lender

 

 

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL BDC FUNDING II LLC, as a Lender

 

 

 

By: GC Advisors LLC, as agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

 

 

SENIOR LOAN FUND II LLC, as a Lender

 

 

 

By: Senior Loan Fund LLC, its sole Member

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

 

 

GCIC FUNDING LLC, as a Lender

 

 

 

By: Golub Capital Investment Corporation, its sole member

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

GCIC HOLDINGS LLC, as a Lender

 

 

 

By: Golub Capital Investment Corporation, its sole member

 

By: GC Advisors LLC, its agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GCP FINANCE 2 LTD., as a Lender

 

 

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GCP FINANCE 6 LTD., as a Lender

 

 

 

By: GC Advisors LLC, as agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GCP FINANCE 8 LTD., as a Lender

 

 

 

By: GC Advisors LLC, as agent

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

 

 

GOLUB CAPITAL FINANCE FUNDING LLC, as a Lender

 

 

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

GOLUB CAPITAL FINANCE FUNDING III, LLC, as a Lender

 

 

 

By: GC Advisors LLC, its Manager

 

 

 

By:

/s/ Marc C. Robinson

 

Name:

Marc C. Robinson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

FIRST EAGLE BERKELEY FUND CLO LLC,, as a Lender

 

By: First Eagle Private Credit, LLC, its Designated Manager

 

 

 

 

 

By:

/s/ Kevin Mulcahy

 

Name:

Kevin Mulcahy

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

IVY HILL MIDDLE MARKET CREDIT FUND IV, LTD.

 

By: Ivy Hill Asset Management, L.P., as Portfolio Manager, as a Lender

 

 

 

 

 

By:

/s/ Shelly Cleary

 

Name:

Shelly Cleary

 

Title:

Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND V, LTD.

 

By: Ivy Hill Asset Management, L.P., as Portfolio Manager, as a Lender

 

 

 

 

 

By:

/s/ Shelly Cleary

 

Name:

Shelly Cleary

 

Title:

Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND VII, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

 

 

By:

/s/ Shelly Cleary

 

Name:

Shelly Cleary

 

Title:

Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND VIII, LTD.

 

By: Ivy Hill Asset Management, L.P., as Collateral Manager, as a Lender

 

 

 

 

 

By:

/s/ Shelly Cleary

 

Name:

Shelly Cleary

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

IVY HILL MIDDLE MARKET CREDIT FUND IX, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

 

 

By:

/s/ Shelly Cleary

 

Name:

Shelly Cleary

 

Title:

Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND X, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

 

 

By:

/s/ Shelly Cleary

 

Name:

Shelly Cleary

 

Title:

Authorized Signatory

 

 

 

IVY HILL MIDDLE MARKET CREDIT FUND XIV, LTD.

 

By: Ivy Hill Asset Management, L.P., as Asset Manager, as a Lender

 

 

 

 

 

By:

/s/ Shelly Cleary

 

Name:

Shelly Cleary

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Schedule 1.1(b) to the Credit Agreement

 

See attached.

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

Schedule 1.1(b)

Fiscal Quarter and Fiscal Year End Dates

 

 

 

FY-16

 

FY-17

 

FY-18

 

FY-19

 

FY-20

 

FY-21

 

FY-22

 

FY-23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1st Quarter

 

6/27/2015

 

6/25/2016

 

7/1/2017

 

6/30/2018

 

6/29/2019

 

6/27/2020

 

6/26/2021

 

6/25/2022

2nd Quarter

 

9/26/2015

 

9/24/2016

 

9/30/2017

 

9/29/2018

 

9/28/2019

 

9/26/2020

 

9/25/2021

 

9/24/2022

3rd Quarter

 

12/26/2015

 

12/24/2016

 

12/30/2017

 

12/29/2018

 

12/28/2019

 

12/26/2020

 

12/25/2021

 

12/24/2022

4th Quarter

 

3/26/2016

 

4/1/2017

 

3/31/2018

 

3/30/2019

 

3/28/2020

 

3/27/2021

 

3/26/2022

 

4/1/2023

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Closing Checklist

 

See attached.

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

Closing Checklist

 

Third Amendment to Credit Agreement

by and among

 

BOOT BARN, INC.,

as the Borrower,

and

BOOT BARN HOLDINGS, INC.,
as Holdings,

and

THE OTHER CREDIT PARTIES PARTY THERETO

and

GOLUB CAPITAL MARKETS LLC,
as Administrative Agent,

and

THE LENDERS PARTY THERETO

 

Closing Date: June 6, 2019

 

ABL Agent

 

=

 

Wells Fargo, as administrative agent for the lenders under the ABL Credit
Agreement

Administrative Agent

 

=

 

Golub, as administrative agent for the Lenders

Borrower

 

=

 

Boot Barn, Inc., a Delaware corporation

Credit Parties

 

=

 

Borrower and Guarantors

Golub

 

=

 

Golub Capital Markets LLC, a Delaware limited liability company

Guarantors

 

=

 

Holdings, Sheplers Holdings and Sheplers

Holdings

 

=

 

Boot Barn Holding Corporation, a Delaware corporation

KMR

 

=

 

Katten Muchin Rosenman LLP, counsel to Administrative Agent

Lenders

 

=

 

Golub Certain affiliates of Golub and the other Lenders party thereto

ML

 

=

 

Morgan, Lewis & Bockius LLP, counsel to Borrower and Guarantors

Otterbourg

 

=

 

Otterbourg, P.C., counsel to Wells Fargo

Sheplers

 

=

 

Sheplers, Inc., a Kansas corporation

Sheplers Holding

 

=

 

Sheplers Holding Corporation, a Delaware corporation

Wells Fargo

 

=

 

Wells Fargo Bank National Association

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

Tab

 

Document

 

Resp. Party

 

Signatories

1.

 

Third Amendment Credit Agreement

 

KMR

 

Borrower

 

 

 

 

 

 

Holdings

 

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

Lenders

 

 

(i) Exhibit A: Schedule 1.1(b)

 

ML

 

N/A

 

 

(ii) Exhibit B: Closing Checklist

 

KMR

 

N/A

 

 

 

 

 

 

 

2.

 

Third Amendment Fee Letter

 

KMR

 

Administrative Agent

 

 

 

 

 

 

Borrower

 

 

 

 

 

 

 

3.

 

First Amendment to Intercreditor Agreement

 

Otterbourg

 

ABL Agent

 

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

4.

 

Trademark Security Agreement

 

KMR

 

Borrower

 

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

5.

 

Trademark Security Agreement

 

KMR

 

Sheplers

 

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

6.

 

Copyright Security Agreement

 

KMR

 

Sheplers

 

 

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

7.

 

Omnibus Certificate from the Secretary of Borrower, Holdings, Sheplers Holdings
and Sheplers attesting to the Resolutions, Governing Documents and incumbency

 

ML

 

Secretary

Counter Attest

 

 

7.a Exhibit A [Reserved]

 

ML

 

N/A

 

 

7.b Exhibit B [Reserved]

 

ML

 

N/A

 

 

7.c Exhibit C (Certificates of Existence/Good Standing)

 

ML

 

N/A

 

 

7.d Exhibit D (Resolutions)

 

ML

 

N/A

 

 

7.e Exhibit E (Incumbency)

 

ML

 

Officers

 

--------------------------------------------------------------------------------



 

Tab

 

Document

 

Resp. Party

 

Signatories

8.

 

UCC Searches

 

ML

 

N/A

 

 

 

 

 

 

 

9.

 

IP Searches

 

KMR

 

N/A

 

 

 

 

 

 

 

10.

 

Third Amendment to ABL Credit Agreement

 

Otterbourg

 

Borrower

 

 

 

 

 

 

Holdings

 

 

 

 

 

 

ABL Agent

 

 

 

 

 

 

Lenders

 

 

 

 

 

 

 

11.

 

Assignment Agreements

 

KMR

 

Applicable Lenders

 

 

 

 

 

 

Golub

 

 

 

 

 

 

Administrative Agent

 

--------------------------------------------------------------------------------